Citation Nr: 1609545	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  09-36 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to May 24, 2010, and in excess of 40 percent as of May 24, 2010, for Scheurmann's disease of the dorsal spine with degenerative disc disease. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to April 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board remanded the claims in March 2015.

In January 2015, the Veteran presented sworn testimony during a Travel Board hearing in Waco, Texas, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

With regard to the low back claim, on remand, the AOJ obtained updated VA treatment records dated through June 2015.  May and June 2015 VA treatment records show that orders were placed for a neurology consult to evaluate possible lumbar radiculopathy, following a May 2015 lumbar spine MRI, and EMG testing.  There are no follow up records to show whether the consult and testing were completed.  The records do show, however, that the Veteran called to follow up on scheduling appointments for these orders.  Accordingly, the Board finds that it is reasonable to assume that there are outstanding and relevant VA treatment records.  The case must be remanded to obtain any such records and associate them with the claims file.  38 C.F.R. § 3.159 (2015).

With regard to the TDIU claim, the Veteran claims that he is unable to maintain gainful employment due to his back disability, which has been remanded herein.  The readjudication of the back claim may affect the TDIU claim.  These issues are inextricably intertwined.  The claim for an increased rating for the back must be readjudicated prior to the readjudication of the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding VA treatment records dated from June 2015 to the present from the Shreveport VA Medical Center, and any other VA facility identified by the Veteran, should be obtained and added to the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Board is particularly interested in any records regarding a neurology consult and/or EMG testing.

2.  After completing the above action and any other development deemed appropriate (to include consideration of a new VA examination), the Veteran's claims should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2015).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




